Case 1:19-cv-02210-KMT Document 31 Filed 02/20/20 USDC Colorado Page 1 of 2




                                     UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF COLORADO

                                      CASE: 1:19-cv-02210

CARLOS BRITO,

         Plaintiff,
v.

PCH SHOPPING CENTER LLC,
a Colorado Limited Liability Company,

        Defendant.
______________________________________________________________________________

            JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
______________________________________________________________________________

       Plaintiff, CARLOS BRITO and Defendant, PCH SHOPPING CENTER LLC, through its

general counsel having entered into a Settlement Agreement and Release that resolves all claims

that were or could have been brought in this action, hereby stipulate to the dismissal of this matter

with prejudice.

       Respectfully submitted this 20th day of February, 2020.

/s/ Anthony J. Perez                                  /s/ Amanda H. Halstead
ANTHONY J. PEREZ                                      AMANDA H. HALSTEAD

GARCIA-MENOCAL & PEREZ, P.L.                          MILLS SCHMITZ HALSTEAD &
1600 Broadway                                         ZALOUDEK, LLC - Denver
Denver, CO 80202                                      600 17th Street
Telephone: (303) 386-7208                             Suite 2800
Facsimile: (305)553-3031                              Denver, CO 80202
Primary Email: ajperezlaw@gmail.com                   Telephone: (303) 226-5861
Secondary Email: aquezada@lawgmp.com;                 Email: ahh@mshzlaw.com
ddunn@lawgmp.com                                      Attorney for Defendant
Attorney for Plaintiff




                                     CERTIFICATE OF SERVICE
Case 1:19-cv-02210-KMT Document 31 Filed 02/20/20 USDC Colorado Page 2 of 2




       I hereby certify that on February 20th, 2020 I electronically filed the foregoing document

with the Clerk of the Court and counsel of record using CM/ECF.


                                     GARCIA-MENOCAL, & PEREZ, P.L.
                                     Attorneys for Plaintiff
                                     GARCIA-MENOCAL & PEREZ, P.L.
                                     1600 Broadway
                                     Denver, CO 80202
                                     Telephone: (303) 386-7208
                                     Facsimile: (305)553-3031
                                     Primary Email: ajperezlaw@gmail.com
                                     Secondary Email: aquezada@lawgmp.com;
                                     ddunn@lawgmp.com



                                     By: ___/s/ Anthony J. Perez_____
                                            ANTHONY J. PEREZ




                                               2
